DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered. 

Response to Amendment
Applicant’s amendment to the Claims have overcome the objections and 112(b) rejections set forth in the Final Office Action mailed on 10/15/2020.
	The claim amendments filed on 01/15/2021 have been entered.  Claims 1-4, 6-9, 11, and 15-16 remain pending in the application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, 11, and 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, 11, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "first diameter" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "first thickness" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites in line 7 “luminal sections”, however, the claim already has included a “first luminal section” in line 2 and a “second luminal section” in line 5.  It is unclear if these “luminal sections” are different luminal sections than the first and second luminal sections.  Line 9 states “the second luminal section enabled to close, along the luminal sections”.  Do the luminal sections that are enabled to close include the first and second luminal sections, or only the sections with the third maximum diameter?
11 recites the limitation “first maximum diameter” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites in line 2 “luminal sections”, however, claim 11 already has included a “first luminal section” in line 2 and a “second luminal section” in line 4.  It is unclear if these “luminal sections” are different luminal sections than the first and second luminal sections.  Line 2 states “defining luminal sections configured to close”.  Do the luminal sections that are enabled to close include the first and second luminal sections, or only the sections with the third maximum diameter?  Do these luminal sections possess the minimum external diameter introduced in claim 11 because this is not clear from the claims?  
Claims 2-3, 6-9, and 16 are rejected based on their dependency on a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 is not further limiting claim 15 or claim 11 because claim 11 already discloses that the “first wall has a first wall thickness that is equal to a second wall thickness of the second wall”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-8, 11, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart (US 6,582,472).

Regarding claim 1, Hart discloses a stent (Figure 9; column 1, lines 15-18; column 6, line 65- column 7, line 9) comprising: 
a first section having a first wall defining a first luminal section (Figure 9 (first section annotated below)), 
the first wall having a first wall thickness and a first maximum diameter (Figure 9, first wall of first section has a first wall thickness with a first maximum diameter); 
and a second section (Figure 9 (second section annotated below)), 
longitudinally separated from the first section (Figure 9, second section longitudinally separated from first section), 
the second section having a second wall defining a second luminal section (Figure 9 (second section annotated below),

    PNG
    media_image1.png
    356
    595
    media_image1.png
    Greyscale

the second luminal section having a second maximum diameter that is equal to the first maximum diameter (Figure 9, second luminal section has second maximum diameter equal to first maximum diameter) 
and a plurality of walls defining luminal sections having a third maximum diameter less than the first diameter (Figure 9 (third maximum diameter annotated below)),

    PNG
    media_image2.png
    405
    595
    media_image2.png
    Greyscale

the second luminal section having a second wall thickness equal to the first thickness (Figure 9 above, the wall thicknesses of first and second sections are equal),
the second luminal section enabled to close, along the luminal sections, at times external pressure is applied to the stent (the second luminal sections may be fabricated from polymer, specifically polyester providing the stent with an overall desirable, soft characteristic (column 2, lines 51-58), therefore, the second luminal section, along the luminal sections, would be enabled to close when external pressure was applied from pinch force of fingers or stronger forces such as an MTS machine).  
Regarding claim 3, Hart discloses wherein the first wall and the second wall are made of a polymer (column 2, lines 51-58).  
Regarding claim 6, Hart discloses wherein the stent is a ureteral stent (column 6, lines 3-6).  
Regarding claim 7, Hart discloses wherein the second section is placed in a bladder of a patient (Figure 9, lower second section would be placed in a bladder of a patient).  
Regarding claim 8, Hart discloses wherein the second section is placed in a ureter of a patient (Figure 9, middle second section would be placed in a ureter of the patient).  
Regarding claim 11, Hart discloses a stent, comprising: 
a first section having a first wall defining a first luminal section (Figure 9 (annotated below)), 
the first section having a first maximum external diameter a first wall thickness (Figure 9, first wall has a first wall thickness with a first maximum diameter), 
and a second section (Figure 9 (annotated below)), 
having a second wall defining a second luminal section (Figure 9 (annotated below))
the second section having a second maximum external diameter that is equal to the first maximum external diameter (Figure 9, first and second maximum external diameter is equal), 

    PNG
    media_image1.png
    356
    595
    media_image1.png
    Greyscale

and a minimum external diameter that is less than the first maximum diameter (Figure 9 (annotated below)), 

    PNG
    media_image3.png
    367
    595
    media_image3.png
    Greyscale

wherein the second luminal section has a second wall thickness equal to the first wall thickness (Figure 9, first and second wall thicknesses are equal), 
the second luminal section closes when an external pressure is applied to the stent (the second luminal sections may be fabricated from polymer, specifically polyester providing the stent with an overall desirable, soft characteristic (column 2, lines 51-58), therefore, the second luminal section, along the luminal sections, would be enabled to close when external pressure was applied from pinch force of fingers, or stronger forces such as an MTS machine).    
Regarding claim 15, Hart discloses wherein the second section includes a plurality of walls defining luminal sections configured to close at times the external pressure is applied to the stent (the second luminal sections includes a plurality of walls which may be fabricated from polymer, specifically polyester providing the stent with an overall desirable, soft characteristic (column 2, lines 51-58), therefore, the second luminal section, along the luminal sections, would be enabled to close when external pressure was applied from pinch force of fingers, or stronger forces such as an MTS machine).      
Regarding claim 16, Hart discloses wherein the first wall has a first wall thickness that is equal to a second wall thickness of the second wall (Figure 9, the first and second wall thicknesses are equal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 6,582,472) in view of McWeeney et al (US 2004/0059279 A1).


Regarding claim 2, Hart discloses the invention substantially as claimed.
However, Hart does not disclose wherein the second wall has lower durometer than the first wall.
McWeeney teaches a ureteral stent wherein the second wall has lower durometer than the first wall (paragraph 0022; paragraph 0073, lines 12-15 and 22-26; paragraph 0076, a lower hardness or Shore value of a material can be converted into a lower modulus of elasticity value, they directly correlate).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Hart by providing the second wall with a lower durometer than the first wall as taught by McWeeney because ureteral stents can result in flank pain caused by reflux of urine up the stent (e.g., when voiding) as pressure within the bladder is transmitted to the kidney (see McWeeney, paragraph 0005).   By providing a second wall of a stent with a more pliable portion, which includes a soft section of the stent compared to other sections of the stent, the stent is compressible by body pressure.  Upon exertion of the pressure, the pliable portion can collapse sufficiently to inhibit urine reflux and decrease patient discomfort (see McWeeney, paragraph 0020).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 6,582,472) in view of Gandhi (US 2014/0188247 A1).

Regarding claim 4, as set forth supra, Hart discloses the second wall. 

Gandhi teaches a ureteral stent wherein the wall is made of chitosan (paragraph 0035, lines 11-19).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Hart by providing a wall made of chitosan as taught by Gandhi because It has been held to within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. Applicant has not disclosed that chitosan solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with chitosan. Additionally, chitosan is biodegradable, so if desired the stent could degrade over time.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if: (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (2) Claim 1 was rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774